Filed pursuant to Rule 433 Registration No. 333-161539 March 3, PRICING TERM SHEET Underwriting Agreement dated March 3, 2010 Issuer: Southwestern Electric Power Company Designation: Senior Notes, Series H, due 2040 Principal Amount: $350,000,000 Maturity: March 15, 2040 Coupon: 6.20% Interest Payment Dates: March 15 and September 15 First Interest Payment Date: September 15, 2010 Treasury Benchmark: 4.375% due November 15, 2039 Treasury Price: 96-10+ Treasury Yield: 4.603% Reoffer Spread: T+160 basis points Yield to Maturity: 6.203% Price to Public: 99.958% of the principal amount thereof Transaction Date: March 3, 2010 Settlement Date: March 8, 2010 (T+3) Redemption Terms: At any time at a discount rate of the Treasury Rate plus 25 basis points Minimum Denomination: $1,000 CUSIP: 845437 BL5 Joint Book-Running Managers: BNP Paribas Securities Corp. J.P. Morgan Securities Inc. Morgan Stanley & Co. Incorporated Co-Managers: Credit Agricole Securities (USA) Inc. RBS Securities Inc. Sun Trust Robinson Humphrey, Inc. Ratings: Baa3 by Moody’s Investors Service, Inc. BBB by Standard & Poor’s Ratings Services BBB+ by Fitch Ratings Ltd. Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by contacting BNP Paribas Securities Corp. toll free at 1-800-854-5674, J.P. Morgan Securities Inc. collect at 1-212-834-4533, or Morgan Stanley & Co. Incorporated toll-free at
